DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
2.	Claim 20 has been added. 
3.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 7136705 (hereinafter, Park), in view of Junker et al. “Sampling frequency, signal resolution and the accuracy of wearable context
recognition systems”, 2004 (hereinafter, Junker), in further view of Albinali US 2015/0057967 (hereinafter, Albinali).

7.  	Regarding claim 1, Park discloses an information processing apparatus comprising: 
 	a sensor (Fig. 2: item 108); 
  	a processing unit configured to perform processing using data from the sensor; a determination unit configured to determine whether or not precision of the sensor has been degraded (column 4 line 60- column 5 line 15, column 11 lines 52-62: disclosing determine if a sensor is not functioning properly); and
 	a notification unit configured to notify a user that the precision of the sensor has been degraded in a case in which it is determined that the precision of the sensor has been degraded (column 4 line 60 - column 5 line 15, column 13 lines 36-44: disclosing the contents of the sensor cross-check record may be downloaded to an external device for display 102 and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors. Further, column 13 line 63- column 14 line 3: disclosing if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician), and wherein the processing unit, the determination unit, and the notification unit are each implemented via at least one processor (Fig. 2).   
 	Park does not disclose wherein the determination as to whether or not the precision of the sensor has been degraded is performed based on whether a sampling frequency of the sensor is above a first frequency threshold and below a second frequency threshold greater than the first frequency threshold.
 	However, Junker discloses wherein the determination as to whether or not the precision of the sensor has been degraded is performed based on whether a sampling frequency of the sensor is equal to a first frequency threshold (Abstract and page 2, section 2.2 Evaluation Method: disclosing attached the two accelerometers to…a test subject and recorded the sensor signals while the subject walked a path in a building including walking on level ground as well as ascending and descending stairs. All sensor signals were sampled with 100 Hz and recorded with 16 bit resolution together with labeling information for later processing. In order to evaluate the influence of the sampling rate and resolution on the recognition performance…evaluate the recognition performance of the system for sampling rates and signal resolutions ranging from 10 to 100 Hz and from 1 to 16 bit. Further, page 3, section 3. Discussion and Conclusion: disclosing Fig. 1 a, b, and c show that the performances of all three classifiers are stable over a wide range of sampling frequencies and resolutions. For sampling rates higher than 20 Hz and resolutions larger than 2 bit there is almost no loss in accuracy…A significant degradation is only observed when the sampling rate and the resolution are set to 10 Hz and 1 bit, respectively).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park to use wherein the determination as to whether or not the precision of the sensor has been degraded is performed based on whether a sampling frequency of the sensor is equal to a first frequency threshold as taught by Junker. The motivation for doing so would have been in order to evaluate how the performance of a wearable context recognition system is affected by the sampling frequency of the sensor signals (Junker, Abstract). 
 	Junker discloses a plurality of sampling frequencies of a sensor and determining a significant degradation is only observed when the sampling frequency is equal to 10 Hz as disclosed above. 
 	Park in view of Junker does not disclose sampling frequency of the sensor is above a first frequency threshold and below a second frequency threshold greater than the first frequency threshold.
 	However, Albinali discloses sampling frequency of the sensor is above a first frequency threshold and below a second frequency threshold greater than the first frequency threshold ([0039], [0098]: disclosing the processor 121 may sample the signal created by the sensors 153 at a plurality of sampling frequencies. For example, the processor 121 may sample the sensors 153 at about 0.25 Hz-5 Hz, 5 Hz-25 Hz, 25 Hz-50 Hz, 50 Hz-100 Hz).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker to use sampling frequency of the sensor is above a first frequency threshold and below a second frequency threshold greater than the first frequency threshold as taught by Albinali. The motivation for doing so would have been in order to accurately detecting when a wearable sensor is worn by a user and enables correct and accurate measurement of physical activity, medical conditions, and behavioral conditions (Albinali, [0031]).

8.  	Regarding claims 18 and 19, the claims are rejected with the same rationale as in claim 1.

9.  	Regarding claim 2, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the processing unit performs the processing based on a predetermined application of a plurality of applications (abstract and column 4 line 15 - column 5 line 15). See also Junker (pages 2-3).

10.  	Regarding claim 3, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 2 as disclosed above. 
 (abstract and column 4 lines 15 - column 5 lines 1-15), and
 	Wherein the determination unit is further configured to determine whether or not precision of a result of the action recognition based on the application has been degraded due to the precision of the sensor (column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 lines 63 - column 14 line 3). See also Junker (pages 2-3).
 
11.	Regarding claim 4, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a message indicating that the precision of the sensor has been degraded (column 4 lines 60 - column 5 line 15, column 13 lines 36-44, column 13 lines 63 - column 14 line 3).

12.	Regarding claim 7, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the determination unit determines whether or not the precision of the sensor has been degraded by calculating reliability of the sensor (column 4 line 60 - column 5 line 7, column 13 lines 36-44, and column 13 line 63 - column 14 line 3). See also Junker (pages 2-3).

	Regarding claim 8, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 7 as disclosed above. 
 	Park further discloses wherein the reliability is presented to the user in a form of at least one of a numerical value, an indicator, or a graph indicating a change in the reliability with elapse of time (column 4 line 66 - column 5 line 7, column 13 lines 36-44, and column 13 line 63 - column 14 line 3). See also Junker (page 3).

14.	Regarding claim 9, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user that the precision of the sensor has been degraded along with a processing result offered by the processing unit (column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63 - column 14 line 3).



15.	Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Junker, in view of Albinali, in further view of Sherman et al. US 2010/0292544 (hereinafter, Sherman).

16.  	Regarding claim 5, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a message including degradation of the precision of the sensor (column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63- column 14 line 3).

 	However, Sherman discloses a reason for which the precision of the sensor has been degraded (page 15 (see: Appendix, service code 3310-3312, and 3316): disclosing the alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced. See also [0038]-[0039], [0067], and [0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use a reason for degradation of the precision of the sensor as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).

17.  	Regarding claim 6, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a message indicting a degradation of the precision of the sensor (column 4 lines 60 - column 5 lines 1-15, column 13 lines 36-44, column 13 lines 63- column 14 lines 1-3).
 	Park in view of Junker in view of Albinali does not disclose indicating a countermeasure against degradation of the precision of the sensor.
 	However, Sherman discloses indicating a countermeasure against degradation of the precision of the sensor (page 15 (see: Appendix, service code 3310-3312, and 3316); disclosing the alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced. See also [0038]-[0039], [0067], and [0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use indicating a countermeasure against degradation of the precision of the sensor as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract)..

18.  	Regarding claim 16, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 2 as disclosed above. 
 	Park further discloses wherein the determination unit determines whether or not the sensor has been degraded (abstract and column 4 lines 60 - column 5 lines 1-15).
 	Park in view of Junker in view of Albinali does not disclose wherein the sensor has been degraded for each application of the plurality of applications.
 	However, Sherman discloses wherein the sensor has been degraded for each application of the plurality of applications (pages 7-15 (see: Appendix, service code 3310-3312, and 3316). See also abstract and [0038]-[0039], [0067], and [0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use a wherein the sensor has been degraded for each application of the plurality of applications as taught by Sherman. The motivation for doing so would have 

19.  	Regarding claim 17, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 16 as disclosed above. 
 	Park further discloses wherein a result of the determination performed by the determination unit for an application is presented to the user (abstract and column 4 line 60 - column 5 line 15).
 	Park in view of Junker in view of Albinali does not disclose wherein the determination performed for each application of the plurality of applications is presented to the user.
 	However, Sherman discloses wherein the determination performed for each application is presented to the user (pages 7-15 (see: Appendix, service code 3310-3312, and 3316). See also abstract and [0038]-[0039], [0067], and [0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use wherein the determination performed for each application of the plurality of applications as taught by Sherman. The motivation for doing so would have been in order to monitor operation of a sensor that control a plurality of applications (Sherman, Abstract).


20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Junker, in view of Albinali, in further view of Brockway et al. US 2013/0289424 (hereinafter, Brockway).

21.	Regarding claim 10, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying that precision of a processing result offered by the processing unit (column 4 line 60 - column 5 line 5, column 13 lines 36-44, column 13 line 63 - column 14 line 3).
 	Park in view of Junker in view of Albinali does not disclose notifies the user that precision of a processing result is below a predetermined threshold.
 	However, Brockway discloses notifies the user that precision of a processing result is below a predetermined threshold ([0096], [0122], [0129], and [0135]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use a notifies the user that precision of a processing result is below a predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).


22.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Junker, in view of Albinali, in view of Sherman, in further view of Brockway.

23.  	Regarding claim 11, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a processing result offered by the processing unit (column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63- column 14 line 3).
  	Park in view of Junker in view of Albinali does not disclose notifies the user by the processing result offered by the processing unit and having precision below a predetermined threshold by at least one of adding a question mark to the processing result, displaying the processing result in a paler color than a color for another processing result, or displaying the processing result in a different color from the color for the other processing result.
 	However, Sherman discloses displaying a processing result by at least one of adding a question mark to the processing result, displaying the processing result in a paler color than a color for another processing result, or displaying the processing result in a different color from the color for the other processing result ([0064]-[0070], and page 15 (see: Appendix, service code 3310-3312, and 3316)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use displaying a processing result by at least one of adding a question 
 	Park in view of Junker in view of Albinali in view of Sherman does not disclose notifies the user by the processing result offered by the processing unit and having precision below a predetermined threshold.
 	However, Brockway discloses notifies the user by the processing result offered by the processing unit and having precision below a predetermined threshold ([0096], [0122], [0129], and [0135]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali in view of Sherman to use a notifies the user that precision of a processing result is below a predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).

24.  	Regarding claim 12, Park in view of Junker in view of Albinali in view of Brockway disclose the information processing apparatus according to claim 10 as disclosed above. 
(column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63- column 14 line 3).
 	Park in view of Junker in view of Albinali in view of Brockway does not disclose a reason for degradation of the precision of the sensor.
 	However, Sherman discloses a reason for which the precision of the sensor has been degraded (page 15 (see: Appendix, service code 3310-3312, and 3316); disclosing the alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced. See also ([0038]-[0039], [0067], and [0070]).
  	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali in view of Brockway to use a reason for degradation of the precision of the sensor as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).

25.  	Regarding claim 13, Park in view of Junker in view of Albinali in view of Brockway disclose the information processing apparatus according to claim 10 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a message including degradation of the precision of the sensor along with the (column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63- column 14 line 3).
 	Park in view of Junker in view of Albinali does not disclose a countermeasure against degradation of the precision of the sensor along with processing result that is below the predetermined threshold.
 	However, Sherman discloses a countermeasure against degradation of the precision of the sensor (page 15 (see: Appendix, service code 3310-3312, and 3316); disclosing the alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced. See also ([0038]-[0039], [0067], and [0070]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use a countermeasure against degradation of the precision of the sensor as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).
 	Park in view of Junker in view of Albinali in view of Sherman does not disclose precision of the sensor along with processing result that is below the predetermined threshold.
 	However, Brockway discloses precision of the sensor along with processing result that is below the predetermined threshold ([0096], [0122], [0129], and [0135]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view 

26.  	Regarding claim 14, Park in view of Junker in view of Albinali in view of Brockway disclose the information processing apparatus according to claim 10 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a message indicating that the precision of the sensor has been degraded along with the processing result (column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63- column 14 line 3).
 	Park in view of Junker in view of Albinali does not disclose displaying a picture indicating that the precision of the sensor has been degraded along with the processing result having the precision below the predetermined threshold.
 	However, Sherman discloses wherein displaying an icon for allowing the user to recognize that the precision of the sensor has been degraded ([0064]-[0070], Figs. 6, and 7, and page 15 (see: Appendix, service code 3310-3312, and 3316): disclosing displays an icon for allowing the user to identify that the precision of the sensor has been degraded. Park in view of Junker in view of Albinali in view of Sherman does not disclose displaying a picture. However, displaying a picture would have been obvious to one ordinary skill in the art based on the teaching of Park in view of Junker in view of Albinali in view of Sherman).

 	Park in view of Junker in view of Albinali in view of Sherman does not disclose precision of the sensor has been degraded along with processing result having the precision below the predetermined threshold.
 	However, Brockway discloses precision of the sensor has been degraded along with processing result having the precision below the predetermined threshold ([0096], [0122], [0129], and [0135]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali in view of Sherman to use a precision of the sensor has been degraded along with processing result having the precision below the predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).

27.  	Regarding claim 15, Park in view of Junker in view of Albinali in view of Brockway disclose the information processing apparatus according to claim 10 as disclosed above. 
(column 4 line 60 - column 5 line 15, column 13 lines 36-44, column 13 line 63- column 14 line 3).
 	Park in view of Junker in view of Albinali does not disclose the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold by gradually changing a color.
 	However, Sherman discloses wherein the notification unit notifies the user by displaying the processing result that continues by gradually changing a color ([0064]-[0070], and page 15 (see: Appendix, service code 3310-3312, and 3316)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use the notification unit displays the processing result that continues by gradually changing a color as taught by Sherman. The motivation for doing so would have been in order to efficiently identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).
 	Park in view of Junker in view of Albinali in view of Sherman does not disclose the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold.
 	However, Brockway discloses the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold ([0096], [0122], [0129], and [0135]).
.


28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Junker, in view of Albinali, in further view of Seo et al. US 2006/0020177 (hereinafter, Seo).

29.  	Regarding claim 20, Park in view of Junker in view of Albinali disclose the information processing apparatus according to claim 1 as disclosed above. 
	Park in view of Junker in view of Albinali does not disclose wherein the first frequency threshold and the second frequency threshold are determined based on an application related to the processing performed using the data from the sensor.
 	However, Seo discloses wherein the first frequency threshold and the second frequency threshold are determined based on an application related to the processing performed using the data from the sensor ([0097]-[0098]: disclosing at least two sampling frequencies are used, it is possible to effectively measure the quantity of exercise performed by the user by controlling the sampling interval of the sampling frequencies according to the type of exercise performed by the user. For instance, if the user runs and walks with the pedometer, the acceleration sensor 153 generates a signal having a higher energy level and a faster level trigger operation when the user runs. That is, if the type of exercise includes walking and running, it is possible to recognize the type of exercise (walking or running) based on a time interval between steps. Accordingly, the sampling frequency in the running mode is higher than the sample frequency in the walking mode. Thus, if at least two sampling frequencies are used, a lower sampling frequency is supplied to the acceleration sensor 153 when the user walks and a higher sampling frequency is supplied to the acceleration sensor 153 when the user runs).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Junker in view of Albinali to use wherein the first frequency threshold and the second frequency threshold are determined based on an application related to the processing performed using the data from the sensor as taught by Seo. The motivation for doing so would have been in order to accurately determine sampling frequency of a sensor according to types of applications used (Seo, [0098]).


Conclusion
  
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864